HUGHES, District Judge,
held: 1st. That Turnbull & Co. were not entitled to claim the amount of the first mortgage notes held by them, because said notes were paid atmaturity by the maker. 2d. That their deed of trust was security to the amount of thirty thousand ■dollars. 3d. That such security availed them to that extent for advances made after the judgments were docketed. 4th. That the notes secured by the first deed of trust wore negotiable, and that Corse was a bona fide purchaser for valuable consideration without notice. Authorities as to the negotiability of the notes: The notes being printed, another signature above the printed line expresses the place of payment. English authorities: Sproule v. Legge, 2 Dowl. & R. 15; 1 Barn. & C. 16; 3 Starkie, 156; Hardy v. Woodroofe, 2 Starkie, 319; 1 Starkie, 468. American authorities: Tuckerman v. Hartwell. 3 Greenl. 147. As to who is a bona fide holder of negotiable paper: [Bank of Washington v. Triplett] 1 Pet. [26 U. S.] 31; 8 Conn. 505; 34 N. Y. 247; [Murray v. Lardner] 2 Wall. [69 U. S.] 110: 35 N. Y. 65; [Swift v. Tyson] 16 Pet. [41 U. S.] 1. Auiiiorities as to Turnbull & Co.'s lien as against the judgments docketed in Alexandria county: Sherras v. Cary. 7 Crunch [11 U. S.] 34; U. S. v. Hore. 3 Crunch |7 U. S.] 73. Against it: 2 Barr [Pa. St.] 96: 13 Mich. 38; 3 Grant. Cas. 300; 17 Ohio, 371; 3 Johns. 326; 6 N. Y. 147.